DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (CA 2 550 816) in view of Hull et al. (“Noninvasive optical detection of diabetes: model studies with porcine skin”, 2004).
With regards to claims 1 and 11, Cole et al. disclose a method and an apparatus for estimating an aging level, the apparatus comprising:
a light emitter (24) configured to emit blue light to an object (pg. 4, lines 21-23; pg. 7, line 19-pg. 8, line 13, referring to, when the probe is utilized to determine chronological skin age, light in the range of 380 nm to 420 nm, which is within the blue light wavelength range of 380nm-500 nm (or 400nm-500nm as Applicant sets forth paragraph [0010] of their PG-Pub 2021/0169338) is used; Figure 2);
a light receiver (48, 102) configured to measure fluorescence emanating from the object and a second intensity of the blue light reflected from the object (pg. 5, lines 3-10, referring to the detector (48) which senses the intensity of emitted or fluoresced light from the skin and “reflected and/or emitted light; pg. 7, lines 19-21; pg. 8, lines 9-10; Figures 2, 5); and
a processor (i.e. microprocessor/electronic circuitry) configured to estimate the aging level of the object based on the measured fluorescence and an aging level estimation model (i.e. see Figures 8, 9 which present graphs showing a correlation between age and skin fluorescence and thus serves as an aging level estimation model) (pg. 11, lines 3-21, referring to the determination of the extent of photodamage being conducted by measuring the 400nm excitation/500nm fluorescence emission on two skin sites, wherein the difference in fluorescence between the two sites correlates with skin age and chronological age (i.e. aging level); further referring to electronic circuitry dong the computations to determine the ratio and correlate the results versus age, wherein the probe can be utilized to measure skin age and degree of photodamage; claims 3 and 22, referring to the probe and method for measuring age);  Figures 2, 8-9). 
However, Cole et al. do not specifically disclose that the light receiver is further configured to measure a first intensity of the blue light emitted from the light emitter and wherein the processor is further configured to obtain a corrected fluorescence by dividing the measured fluorescence by a product of the first intensity of the blue light emitted from the light emitter and the second intensity of the blue light reflected from the object.
Hull et al. disclose that a correction strategy must be applied to extract the inherent dermal fluorescence signal, wherein a correction strategy can be applied to the fluorescence spectra to compensate for local tissue optical properties and extract a more authentic dermal fluorescence signal (pg. 4501, Section 2.6).  The fluorescence correction is expressed as dividing the measured fluorescence by the product of the reflectance values at the excitation and emission wavelengths (pg. 4501, last paragraph-pg. 4502, first paragraph, Eq. 1, note that the value at the excitation wavelength corresponds to an intensity of light (i.e. excitation light source) from the light source and the reflectance value at the emission wavelength represents an intensity of light reflected from the object).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the light receiver of Cole et al. be further configured to measure a first intensity of the blue light emitted from the light emitter and have the processor of Cole et al. obtain a corrected fluorescence by dividing the measured fluorescence by a product of the first intensity of the blue light (i.e. excitation light) emitted from the light emitter and the second intensity of the blue light reflected from the object, as taught by Hull et al., in order to compensate for local tissue optical properties and extract a more authentic fluorescence signal (pg. 4501, Section 2.6).
With regards to claims 5 and 14, Cole et al. disclose that the light emitter is further configured to emit the blue light having a single wavelength or a plurality of wavelengths (pg. 7, line 19-pg. 8, line 13, referring to the excitation light being a “range” of wavelengths (i.e. 380 nm – 420 nm), which corresponds to blue light having a plurality of wavelengths).
With regards to claims 6 and 15, Cole et al. disclose that the light emitter comprises a light source (i.e. light or optical radiation sources (24)) configured to emit a light (pg. 4, lines 21-23; Figure 2), and a low-pass filter or a band-pass filter, the low-pass filter being configured to pass a wavelength of 500 nm or less of the light emitted from the light source, the band-pass filter being configured to pass a wavelength range of 400 nm to 500 nm of the light emitted from the light source (pg. 7, line 21-pg. 8, line 9, referring to the use of a band pass filter (78), which is configured to pass wavelengths including 400 to 420nm, which falls within the claimed 400nm to 500nm range; alternatively, referring to the UV 400 cut-off filter, which limits exposure to UV radiation), and wherein the light emitter is further configured to emit the light having the wavelength of 500 nm or less, or the light in the wavelength range of 400 nm to 500 nm, as the blue light (pg. 7, line 21-pg. 8, line 13, referring to emitting light having the wavelength of 380 to 420nm, which is 500 nm or less and in the wavelength range of 400 nm to 500 nm).
With regards to claim 7, Cole et al. disclose that the aging level estimation model comprise a regression model which defines at least one of a first correlation between the fluorescence and a biological age and a second correlation between the fluorescence and the aging level of blood vessels (see Figures 8-10, which depict a regression model (i.e. plot in Figures 8-10 which depicts the relationship/correlation between fluorescence measurements and chronological skin age (i.e. biological age) as a [linear] regression model).
With regards to claim 8, Cole et al. disclose that the processor is further configured to estimate either one or both of the biological age (i.e. chronological skin age) and the aging level of blood vessels by using the regression model and estimate the aging level of the object based on either one or both of the biological age and the aging level of blood vessels (pg. 11, lines 3-21, referring to electronic circuitry doing the computations to determine the ratio and correlate the results versus age, wherein the probe can be utilized to measure skin age and degree of photodamage; claims 3 and 22, referring to the probe and method for measuring age);  Figures 2, 8-9).

Claim(s) 1, 3, 5, 7-8, 11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (WO 2011/040599) in view of Hull et al..  Note that Examiner refers to the machine-generated English translation of Yamanaka et al..
With regards to claims 1, 11 and 18, Yamanaka et al. disclose a method and an apparatus for estimating an aging level, the apparatus comprising:
a light emitter (8) configured to emit blue light to an object (pg. 3, 2nd paragraph, referring to suitable excitation wavelengths being in the 315 to 600 nm range, which includes blue light; pg. 3, 3rd to last paragraph, referring to the excitation light source (8); further, see pg. 4, 2nd paragraph and 3rd to last paragraph, referring to plurality of light sources (31) and/or the optical fiber (7), which serves as an additional light source, and therefore there are a plurality of light sources [claim 18]; Figure 1);
a light receiver (9) configured to measure fluorescence emanating from the object (pg. 3, 3rd to last paragraph, referring to the detector (9) which detects fluorescence; pg. 10, 5th to last line, referring to the detector (9) being a spectrometer; pg. 5, 3rd to last paragraph; Figure 1); and
a processor (5) configured to estimate an aging level of the object based on the measured fluorescence and an aging level estimation model (pg. 5, 3rd to last paragraph, referring to the detected results being analyzed and data processed using the control device (5); pg. 9, last paragraph-pg. 10, first paragraph, referring to deriving the aging degree of blood vessels by analyzing the fluorescence and by the correlation between the fluorescence intensity and accumulated amount of AGEs and the correlation information between the accumulated amount of AGEs and the aging degree of the blood vessel, wherein the correlation information serves as an aging level estimation model).
However, Yamanaka et al. do not specifically disclose that the light receiver is further configured to measure a first intensity of the blue light emitted from the light emitter and a second intensity of the blue light reflected from the object and wherein the processor is further configured to obtain a corrected fluorescence by dividing the measured fluorescence by a product of the first intensity of the blue light emitted from the light emitter and the second intensity of the blue light reflected from the object.
Hull et al. disclose that a correction strategy must be applied to extract the inherent dermal fluorescence signal, wherein a correction strategy can be applied to the fluorescence spectra to compensate for local tissue optical properties and extract a more authentic dermal fluorescence signal (pg. 4501, Section 2.6).  The fluorescence correction is expressed as dividing the measured fluorescence by the product of the reflectance values at the excitation and emission wavelengths (pg. 4501, last paragraph-pg. 4502, first paragraph, Eq. 1, note that the value at the excitation wavelength corresponds to an intensity of light from the light source (i.e. excitation light source) and the reflectance value at the emission wavelength represents an intensity of light reflected from the object).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the light receiver of Cole et al. be further configured to measure a first intensity of the blue light emitted from the light emitter and a second intensity of the blue light reflected from the object and have the processor of Cole et al. obtain a corrected fluorescence by dividing the measured fluorescence by a product of the first intensity of the blue light (i.e. excitation light) emitted from the light emitter and the second intensity of the blue light reflected from the object, as taught by Hull et al., in order to compensate for local tissue optical properties and extract a more authentic fluorescence signal (pg. 4501, Section 2.6).
With regards to claim 3, Yamanaka et al. disclose that the light receiver comprises either one or both of a spectrometer and an image sensor (pg. 10, 5th to last line, referring to the detector (9) being a spectrometer; pg. 4, 2nd to last paragraph, referring to using a CCD array or a CMOS image sensor to detect fluorescence). 
With regards to claims 5 and 14, Yamanaka et al. disclose that the light emitter is further configured to emit the blue light having a single wavelength or a plurality of wavelengths (pg. 3, 4th paragraph, referring to a width/range of wavelengths (i.e. plurality of wavelengths) being emitted).
With regards to claim 7, Yamanaka et al. disclose that the aging level estimation model comprises a regression model which defines at least one of a first correlation between the fluorescence and a biological age and a second correlation between the fluorescence and the aging level of blood vessels (pg. 9, last paragraph-pg. 10, first paragraph, referring to deriving the aging degree of blood vessels by analyzing the fluorescence and by the correlation between the fluorescence intensity and accumulated amount of AGEs and the correlation information between the accumulated amount of AGEs and the aging degree of the blood vessel).
With regards to claim 8, Yamanaka et al. disclose that the processor is further configured to estimate either one or both of the biological age and the aging level of blood vessels by using the regression model (pg. 9, last paragraph-pg. 10, first paragraph, referring to deriving the aging degree of blood vessels by analyzing the fluorescence and by the correlation between the fluorescence intensity and accumulated amount of AGEs and the correlation information between the accumulated amount of AGEs and the aging degree of the blood vessel).

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. in view of Hull et al. as applied to claims 3 and 11 above, and further in view of Cole et al..
With regards to claims 4 and 13, as discussed above, the above combined references meet the limitations of claims 3 and 11.  Yamanaka et al. further disclose that the at least one of the spectrometer and the image sensor is configured to measure the fluorescence based on a received light beam having the wavelength of 500nm or greater (pg. 3, 4th paragraph).
 However, Yamanaka et al. do not specifically disclose that the light receiver further comprises a high-pass filter configured to pass a light beam having a wavelength of 500 nm or greater, among a plurality of light beams emanating from the object.  
Cole et al. disclose that, when measuring chronologic skin age, the detector may include a filter configured to block out wavelengths below 470nm (note that such a filter is a high-pass filter that can pass a light beam having a wavelength of 500 nm or greater) (pg. 8, lines 9-13).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the light receiver of the above combined references to further comprise a high-pass filter configured to pass a light beam having a wavelength of 500 nm or greater, among a plurality of light beams emanating from the object, as taught by Cole et al., in order to block out wavelengths below 470 nm and thus provide appropriate detection light for measuring chronologic skin age (pg. 8, lines 9-13).

Claim(s) 9, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. in view of Hull et al. as applied to claims 1, 11 and 18 above, and further in view of Yamanaka’78 (WO 2011/114578).
With regards to claims 9, 16 and 20, as discussed above, the above combined references meet the limitations of claims 1, 11 and 18.  However, they do not specifically disclose that the processor is further configured to predict either one or both of a risk of cardiovascular disease and a risk of aging-related disease of a user based on the estimated aging level and that their method further comprises outputting at least one of the estimated aging level, the risk of cardiovascular disease and the risk of aging-related disease.  
Yamanaka’78 discloses a probe illuminating a specific region/location on an organism with excitation light and receiving fluorescent light generated as a result of the illumination (Abstract). A blood vessel age can be determined and can be compared to the actual age of the user to provide information about vascular health status (i.e. risk of cardiovascular disease) of the user (pg. 31, 2nd paragraph – pg. 32, last paragraph).  By presenting the results to a user, via a display, the subject’s awareness of health management and motivation to maintain the current status increase, thus providing an effective health management tool (pg. 32, 2nd to last paragraph; pg. 35, 4th-7th paragraphs; pgs. 29-31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be further configured to predict either one or both of a risk of cardiovascular disease and a risk of aging-related disease of a user based on the estimated aging level and output at least one of the estimated aging level, the risk of cardiovascular disease and the risk of aging-related disease, as taught by Yamanaka’78, in order to increase the subject’s awareness of health management and motivation to maintain the current status, thus providing an effective health management tool (pg. 32, 2nd to last paragraph).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. in view of Hull et al. as applied to claim 1 above, and further in view of Hull’34 (US Pub No. 2005/0148834) and Athelogou et al. (US Pub NO. 2008/0137937).
With regards to claim 10, as discussed above, the above combined references meet the limitations of claim 1.  However, though Yamanaka et al. disclose that the object is a body part of a user (Abstract; pg. 3), the above combined references do not specifically disclose that their apparatus further comprises a memory storing a plurality of aging level estimation models that are generated based on age information, gender information, and height information, and the processor is further configured to select the aging level estimation model from the plurality of aging level estimation models, based on an age, a gender and a height of the user.
Hull’34 discloses a method of determining a measure of a tissue state in an individual, wherein the invention can comprise a variety of models relating fluorescence to the measure of tissue state, wherein the models related biological information, fluorescence and tissue state and wherein the biological information comprises age of the individual and height of the individual(Abstract; [0002], [0016], [0077]; claims 21-22, note that it would be inherent that the models would be stored and further inherent that models relating biological information (i.e. age and height) to a tissue state and fluorescence would require selection of a model to use based on the biological information which is unique to the patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the apparatus of the above combined references further comprise a memory storing a plurality of aging level estimation models that are generated based on age information and height information, wherein the object is a body part of a user, and the processor is further configured to select the aging level estimation model from the plurality of aging level estimation models, based on an age and a height of the user, as taught by Hull’34, in order to provide individualized determination of a tissue state, thereby providing a more accurate determination (Abstract).  
However, the above combined references do not specifically disclose that models are further generated based on gender information.
Athelogou et al. disclose that gender, along with age and height, are known items of metadata relating to a patient’s tissue state (i.e. whether the patient may have cancer) (Abstract; paragraph [0067]).    
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the models of the above combined references be further generated based on gender information, as taught by Athelgou et al., as gender is a known meta data item relating to determining a patient’s tissue state (paragraph [0067]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Hull has been introduced to teach obtaining a corrected fluorescence by dividing the measured fluorescence by a product of the first intensity of the blue light emitted from the light emitter and the second intensity of the blue light reflected from the object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793